Title: To Thomas Jefferson from Joseph B. Barry, 16 March 1801
From: Barry, Joseph B.
To: Jefferson, Thomas



Philada. March 16th. 1801

Sir, having had the honour of being employ’d by you while in Philadelphia, but fearing through the great press of business attendant on your Station; and the many applications likely to be made by people in my line, an obscure individual like me, might be pass’d by unnoticed. I am in hopes you will not think me impertinent for taking this method of reminding and solisiting a small part of your business; either in the cabinet or upholstery line: which if you will please to grant me, I will do my endeavour to give you Satisfaction, by paying the strictest attention to your orders—
I am with due respect Sir your humble servant

Jos. B. Barry

